Citation Nr: 1737721	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-13 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE
Whether, in accordance with the provisions of Chapter 31, Title 38, U.S. Code, the Veteran is entitled to reimbursement of $12,975.21 for home modifications made between June and August 2008. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and January 2010 determinations of the Vocational Rehabilitation & Employment Division (VR&E) of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and Oakland, California.  

On June 24, 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the San Diego RO.  A transcript of that hearing has been associated with the Veteran's VBMS file.

The instant matter was previously before the Board in October 2015, at which time it was remanded for further development.  After undertaking to complete the requested development, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in April 2017 wherein it continued to deny the Veteran's reimbursement claim.  The matter was thereafter returned to the Board.

The Board notes that the Veteran has another appeal currently pending before it, which appeal is separate and distinct from the current appeal and has been assigned docket number 09-23 443A.  That appeal stemmed from rating decisions of the ROs in Los Angeles and Oakland, California; however, jurisdiction of the case was later transferred to the RO in San Diego, California.  All adjudicative determinations issued in the current appeal, however, have been handled by the Los Angeles, RO VR&E.

As will be discussed below, a remand of the Veteran's claim is necessary.  Given the nature of the specific issue on appeal, to include a determination of whether the appeal has been granted, the Board finds that the matter should be remanded to the Los Angeles RO, as opposed to being handled by the Appeals Management Center.


REMAND

As noted, the instant matter was previously remanded for further development.  Specifically, in its October 2015 action, the Board instructed that in readjudicating the claim, the RO was to, among other things, discuss what effect, if any, the fact that it appears that the Veteran qualified for an Individualized Independent Living Plan (IILP) at the time of his initial application for services in 2005 has on the outcome of this case.  The Board further instructed the RO to discuss what effect, if any, the fact that the Veteran was informed by his Vocational Rehabilitation Counselor (VRC) and Contract Counselor that reimbursement would be made and that it appears that the Veteran relied to his detriment on such statements has on the outcome of this case.  A review of the April 2017 SSOC fails to reveal the RO engaged in such discussions, as required by the Board's remand instructions.  

Further, the Board also points out that in its October 2015 action, it was noted that the statement of the case (SOC) indicated that reimbursement was denied due, in part, to the fact that the work was not done in accordance with VA's contracting requirements.  The SOC, however, provided no citation to what authority it was relying upon to find that the work was not done in accordance with VA's contracting requirements.  In its October 2015 remand instructions, the Board directed that in readjudicating the claim, the RO was to "identify all authorities relied upon to deny reimbursement in this case."  In denying the Veteran's reimbursement claim, the RO, in the April 2017 SSOC, stated that "VA cannot accept liability for work that was performed by a contractor who did not receive prior approval from the VA (required bidding process)."  The SSOC, however, provides no citation to the authority it is relying upon in this regard.  

Accordingly, because the RO did not comply fully with the Board's October 2015 remand instructions and because its failure to provide the requested citation to authority and discussion of certain factors in this case hinders the Board's ability to independently review the merits of the case in light of the evidence of record and applicable law, the Board finds it necessary to again remand the matter for the RO to readjudicate the matter in light of the Board's previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

A remand is also necessary as the matter was returned to the Board without ensuring that all relevant documents were made accessible for review by the Board.  Indeed, when the matter was previously before the Board, there existed a paper file containing all relevant VR&E records.  Although the Veteran's VBMS file contains certain VR&E records that were uploaded to VBMS after the matter was remanded by the Board in October 2015, it would appear that the entirety of the Veteran's VR&E file was not scanned and uploaded to VBMS or that there was an error in scanning.  Specifically, among other documents, the Veteran's initial 2005 application for services is not contained amongst the electronic records, nor is the document showing approval of his IILP on August 28, 2008.  Accordingly, the matters must be remanded for the RO to attempt to locate the Veteran's paper VR&E file and ensure that all VR&E records are associated with the Veteran's VBMS file.

Accordingly, the case is REMANDED to the RO for the following action:

As noted in the introduction, the Board finds that the matter should be remanded to the Los Angeles RO, as opposed to being handled by the Appeals Management Center.

1.  The RO must undertake to obtain the Veteran's paper VR&E file and ensure that the entirety of the VR&E file is made part of the Veteran's electronic claims file.

If the original VR&E file was sent to a scanning vendor for the creation of an electronic record and as it appears that the entirety of the physical paper VR&E file was not scanned into the Veteran's electronic claims file, the RO must locate the whereabouts of the Veteran's paper VR&E file, if available, and rescan or request a rescan of all paper VR&E files.

If the paper VR&E file is not located, the Veteran should also be notified as to possibility that a portion of his original paper VR&E folder was lost and/or is missing and should be asked to provide copies of any relevant documents he may have in his possession.  The RO should then provide an accounting of all steps taken to search for and reconstruct the Veteran's paper VR&E file, ensuring compliance with the pertinent provisions of VA's Adjudication Manual, specifically M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  All requests, responses and actions taken to locate and reconstruct the Veteran's VR&E file, must be fully documented in the Veteran's file for future review. 

2.  The RO should again readjudicate the Veteran's claim.  If reimbursement remains denied, the RO must identify all authorities relied upon to deny reimbursement in this case.  This should include citation to all applicable statutes and regulations, as well as to any VBA manual provisions, to include the provisions governing contracting requirements.  

Also, the RO should discuss what effect, if any, the fact that it appears that the Veteran qualified for an IILP at the time of his initial application for services in 2005 has on the outcome of this case.  

The RO should also discuss what effect, if any, the fact that the Veteran was informed by his VRC and Contract Counselor that reimbursement would be made and that it appears that the Veteran relied to his detriment on such statements has on the outcome of this case.

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

